internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact alan h cooper id telephone number refer reply to cc psi plr-118879-00 date date re private_letter_ruling request on treatment of costs associated with independent spent fuel storage installation taxpayer parent plant location commission a commission b director fund dear this letter responds to the request of taxpayer dated date and subsequent correspondence for a determination as to whether the costs associated with the construction operation and decommissioning of an independent spent fuel storage installation isfsi can be financed from amounts held in fund pursuant to sec_1_468a-1 of the regulations and whether prior to the ultimate shut-down of the plant such costs are deductible in the taxable_year paid_or_incurred taxpayer represents that the facts and information relating to its request are as follows taxpayer is percent owned by parent and files a consolidated_income_tax_return with parent taxpayer has a direct ownership_interest of percent in unit and unit of the plant as a tenant-in-common with other electric utility companies which is situated at location taxpayer has a direct ownership_interest of percent and a leasehold interest of percent in unit of the plant taxpayer is under the audit jurisdiction of the director plant consists of three nuclear generating units plant's operating licenses for plr-118879-00 the three units expire in respectively taxpayer expects to cease its power-generating operations at plant in at this time taxpayer will begin its decommissioning process for the plant taxpayer is subject_to the jurisdiction of both commission a and commission b a major by-product of nuclear power generation is spent fuel which must be safely stored because it remains radioactive because the u s department of energy doe has not begun accepting spent fuel assemblies from nuclear generating facilities taxpayer must store them at its own independent spent fuel storage installation isfsi taxpayer will utilize dry spent fuel storage systems approved by the nuclear regulatory commission nrc for this purpose this system consists of two main components -- canisters and casks taxpayer will place the spent fuel assemblies into a canister and seal it then taxpayer will place the sealed canister into a concrete cask to protect the canister and provide radiation shielding each loaded cask will weigh approximately tons and will be placed on a concrete pad each pad will hold casks and taxpayer’s isfsi is designed for pads thus taxpayer’s isfsi has a maximum design capacity of casks which will be built by outside contractors the first cask will be built in and the remaining casks will be built over the operating life of the plant and the decommissioning period taxpayer does not intend to buy the casks in bulk and wait years to fill them with canisters instead taxpayer will purchase turn-key casks from these contractors barring any safety-related failure of the canister or final expiration of taxpayer’s license granted by the nrc the spent fuel will not be removed from the canisters taxpayer expects to begin shipping the spent fuel assemblies to a permanent government-approved repository after decommissioning begins the empty casks will not be reused and will be decommissioned when the plant is decommissioned taxpayer will not store spent fuel assemblies from other nuclear generating facilities so the isfsi will not produce any income for taxpayer sec_1_468a-1 of the regulations defines the term nuclear decommissioning costs or decommissioning costs to mean all otherwise deductible expenses_incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of thus nuclear decommissioning costs are broadly defined to include expenses_incurred before during and after the actual decommissioning process of the nuclear power plant that has ceased operations sec_468a provides that in addition to any deduction under sec_468a there shall be allowable as a deduction for any taxable_year the amount of the nuclear decommissioning costs with respect to which economic_performance within the plr-118879-00 meaning of sec_461 occurs during such taxable_year thus costs meeting the definition of nuclear decommissioning costs under sec_468a of the code are not automatically deductible these costs are deductible when economic_performance occurs under sec_461 if the costs are deductible under sec_162 or are otherwise deductible under another provision of the code sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that for purposes of sec_165 the basis for determining the amount of the deduction for any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_1_165-1 of the regulations provides that if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to such reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim sec_1_165-2 of the regulations provides that for the allowance under sec_165 of losses arising from the permanent withdrawal of depreciable_property from use in the trade_or_business or in the production_of_income see sec_1_167_a_-8 sec_1_167_a_-8 of the regulations provides that in order to qualify for the recognition of loss from physical abandonment the intent of the taxpayer must be irrevocably to discard the asset so that it will neither be used again by him nor retrieved by him for sale exchange or other_disposition revrul_87_117 1987_2_cb_61 holds that a public_utility company’s abandonment of a partially constructed nuclear power plant is not_compensated_for_by_insurance_or_otherwise as that phrase is used in sec_165 when the taxpayer obtains a rate increase partly based on costs attributable to that abandoned plant as the following four examples clearly show property interests can be plr-118879-00 abandoned by a taxpayer for federal_income_tax purposes even if the taxpayer does not transfer those property interests to another party in revrul_56_599 1956_2_cb_122 the service held that an abandonment occurred when the taxpayer filled and sealed a water well excavation in 19_tc_259 acq 1953_1_cb_6 an asphalt plant was abandoned when the taxpayer dismantled the plant and moved it to another location but did not reassemble it in 503_f2d_660 9th cir a mine was abandoned when the taxpayer stopped working it reduced its work force and maintenance budget sold the mine equipment for salvage had its board_of directors vote to abandon the mine and wrote off the cost of the mine on the company’s books finally in hanover v commissioner tcmemo_1979_332 a hotel was abandoned when the taxpayer locked and boarded hotel placed barricades around it cut off its utilities terminated its insurance discontinued its maintenance and made no efforts to sell or lease it legal restrictions upon the physical disposition of spent fuel assemblies will not preclude a finding of abandonment for federal_income_tax purposes if all the other facts and circumstances demonstrate an intent to cease using a property permanently and if all the requisite overt acts related to an abandonment have occurred of course the extent of these overt acts depends upon the particular circumstances in the present case the spent fuel assemblies owned by taxpayer are heavily regulated assets that taxpayer cannot simply haul to a local waste disposal facility until taxpayer is able to ship its spent fuel assemblies to a permanent repository taxpayer has no alternative to storing these items on site thus based on taxpayer’s representations taxpayer may deduct the canister cask and on-going monitoring expenses therefore costs associated with the canisters casks and on-going monitoring of the isfsi for plant constitute deductible costs if in connection with the ultimate abandonment of plant they are irrevocably committed to the process of decommissioning in addition since costs associated with the construction operation and decommissioning of an isfsi for plant constitute decommissioning costs pursuant to sec_1_468a-1 of the regulations such costs may be paid_by the nuclear decommissioning fund except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each taxable_year in which the taxpayer claims a deduction for payments made to the fund plr-118879-00 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the authorized legal representatives sincerely yours peter c friedman senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosure copy
